Forte, J-
This is a report from the Third District Court of Eastern Middlesex where a judicial review was conducted on the respondent Police Chief’s denial of a license to carry a firearm.
The Appellate Division does not have jurisdiction to hear appeals from judicial review conducted in the District Courts pursuant to G.L.c. 140, §131. This exact question was decided in Zahansky v. Shea, 54 Mass. App. Dec. 51 (1974).
The appeal is to the Superior Court pursuant to G.L.c. 231, §97.
Report dismissed.